133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Plaintiff-Appellee,Rafael Brown WILLIAMS, also known as Felly, Defendant-Appellant.
No. 97-2187.
United States Court of Appeals, Eighth Circuit.
Dec. 18, 1997.

Before MURPHY, JOHN R. GIBSON, and MAGILL, Circuit Judges.
PER CURIAM.


1
Rafael Ramon Williams pled guilty to one count of conspiracy to distribute and to possess with intent to distribute cocaine base (crack) in violation of 21 U.S.C. §§ 841(a)(1), 846, and was sentenced to 216 months.  Williams appeals, challenging the four level enhancement applied to his sentence by the district court1 for being an organizer or leader of a conspiracy involving five or more participants.  See U.S.S.G. § 3B1.1(a).  After reviewing the record, we conclude that it supports the findings of the district court regarding Williams' role in the conspiracy.  Accordingly, we affirm the judgment.



1
 The Honorable David S. Doty, United States District Court for the District of Minnesota